Case 5:20-cv-11199-JEL-MJH ECF No. 29, PageID.225 Filed 01/22/21 Page 1 of 8




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Barbara J. Swaab,

                        Plaintiff,      Case No. 20-11199

v.                                      Judith E. Levy
                                        United States District Judge
Calm.com,
                                        Mag. Judge Michael J.
                        Defendant.      Hluchaniuk

________________________________/


ORDER DENYING PLAINTIFF’S MOTION TO PERMIT USE OF
   FRE RULE 408 REDACTED EMAILS FOR USE IN HER
RESPONSE TO DEFENDANT’S MOTION TO DISMISS COUNT
         VI OF PLAINTIFF’S COMPLAINT [19]


     Before the Court is Plaintiff’s motion to permit use of emails

redacted pursuant to Federal Rule of Evidence 408 (hereinafter, “FRE

408”) for use in her response to Defendant’s motion to dismiss count VI

of Plaintiff’s first amended complaint. (ECF No. 19.) Plaintiff’s motion to

permit use of FRE 408 redacted emails is denied for the reasons set forth

below.
Case 5:20-cv-11199-JEL-MJH ECF No. 29, PageID.226 Filed 01/22/21 Page 2 of 8




     On May 14, 2020, Plaintiff filed a complaint in this Court asserting

several causes of action, count VI of which was labeled as “common law

– unfair competition trademark bullying[.]” (ECF No. 1, PageID.10–11.)

Following Defendant’s July 17, 2020 motion to dismiss counts VI and VII

of the complaint under Federal Rule of Civil Procedure 12(b)(6) (ECF No.

9), the parties entered a stipulated order on August 6, 2020, in which it

was agreed Plaintiff would file her first amended complaint with an

amended count VI. (ECF No. 14.)

     On August 14, 2020, Plaintiff filed her first amended complaint,

including count VI again as a claim for “common law – unfair competition

trademark bullying[.]” (ECF No. 15, PageID.108–109.) Plaintiff’s count

VI of the first amended complaint is pleaded as follows:

           46. Plaintiff hereby realleges Paragraphs 1 through 45 as if
     fully set forth herein.
           47. As set forth hereinabove, contrary to the rights of the
     Plaintiff, Defendant has wrongfully adopted and has wrongfully
     used and is using at common law the trademark “Take a Deep
     Breath” in connection with its “relaxation” business. Defendant
     now asserts and utilizes its economic power and its purported
     common law trademark usage in an attempt to either evict Plaintiff
     from or force Plaintiff to turn over her rights in and to her
     registration and the mark “Take a Deep Breath” and as set forth in
     its Petition to Cancel, to enable it to fully monopolize the rights in
     and to this mark in the field of “relaxation.”

                                     2
Case 5:20-cv-11199-JEL-MJH ECF No. 29, PageID.227 Filed 01/22/21 Page 3 of 8




               48. Such action constitutes trademark bullying in its
         vexatious practice of harassment and intimidation of Plaintiff and
         her counsel beyond what the law reasonably permits.
              49. Plaintiff has been damaged in an amount as yet to be
         determined.
              50. Plaintiff has no adequate remedy at law and, unless
         Defendant is enjoined from continuing its unauthorized usage of
         Plaintiff’s mark, “Take a Deep Breath” in connection with
         relaxation products and/or services, it will continue to cause
         Plaintiff to suffer substantial irreparable harm.

               51. Plaintiff has no adequate remedy at law and, unless
         Defendant is enjoined from continuing its usage of Plaintiff’s mark,
         “Take a Deep Breath” in connection with mobile relaxation
         applications, it will continue to injure and damage the reputation
         of the mark owned by Plaintiff.

(Id.) On August 28, 2020, Defendant filed a motion to dismiss count VI of

Plaintiff’s first amended complaint under Rule 12(b)(6), arguing that

Plaintiff again failed to state a claim upon which relief may be granted

under this count because Michigan does not recognize any such cause of

action. (ECF No. 16, PageID.160–161.)

         On September 14, 2020, Plaintiff filed this motion requesting

permission to use emails redacted pursuant to FRE 4081 in her response


1   Federal Rule of Evidence 408 states:

         (a) Prohibited Uses. Evidence of the following is not admissible — on behalf
         of any party — either to prove or disprove the validity or amount of a
         disputed claim or to impeach by a prior inconsistent statement or a
         contradiction:
                                            3
Case 5:20-cv-11199-JEL-MJH ECF No. 29, PageID.228 Filed 01/22/21 Page 4 of 8




to Defendant’s motion to dismiss count VI. (ECF No. 19.) Specifically,

Plaintiff alleges that “the cancellation proceeding took on a posture by

virtue of certain [FRE 408] e-mails to Plaintiff’s counsel and necessitated

the present Complaint” and that “[a] redacted version of certain

communications between Defendant’s prior counsel and the undersigned

will establish the basis and the validity of [count VI].” (Id. at PageID.179–

180.) Plaintiff seeks an in-camera inspection of these emails, indicating

that this inspection “will reveal the propriety of using the redacted

portions of these communications in order to fully support what has been

set forth herein.” (Id. at PageID.180.) Plaintiff offered no explanation as

to why FRE 408 is applicable to these emails. (Id.)




           (1) furnishing, promising, or offering — or accepting, promising to
           accept, or offering to accept — a valuable consideration in
           compromising or attempting to compromise the claim; and

           (2) conduct or a statement made during compromise negotiations about
           the claim — except when offered in a criminal case and when the
           negotiations related to a claim by a public office in the exercise of its
           regulatory, investigative, or enforcement authority.

     (b) Exceptions. The court may admit this evidence for another purpose, such
     as proving a witness’s bias or prejudice, negating a contention of undue delay,
     or proving an effort to obstruct a criminal investigation or prosecution.
                                        4
Case 5:20-cv-11199-JEL-MJH ECF No. 29, PageID.229 Filed 01/22/21 Page 5 of 8




     On September 28, 2020, Defendant filed a response to Plaintiff’s

motion, arguing that Plaintiff’s “request violates the well-settled

prohibition on using materials outside of those included in or attached to

the complaint to support a motion to dismiss.” (ECF No. 22, PageID.200–

201.) Additionally, Defendant contends that Plaintiff failed to articulate

how use of the emails would fall into one of the limited exceptions to FRE

408. (Id. at PageID.203–204.) Allowing Plaintiff to use these emails as

the basis for supporting count VI, according to Defendant, would

undermine FRE 408’s purpose of promoting the compromise and

settlement of disputes and would “discourage parties from engaging in

settlement negotiations in the first place.” (Id. at PageID.204.)

     In Plaintiff’s reply filed on October 6, 2020, Plaintiff clarifies that

the two emails she seeks to present for in-camera inspection include one

email sent during the pendency of the cancellation proceeding and one

sent in response to Plaintiff’s filing of this lawsuit. (ECF No. 23,

PageID.208.)   She    indicates   that   “[t]here   were   no   compromise

negotiations when the second email in question came about.” (Id. at

PageID.209.) Plaintiff further clarifies that she seeks to use the emails

for their content “apart and aside from any money issues” apparently to

                                     5
Case 5:20-cv-11199-JEL-MJH ECF No. 29, PageID.230 Filed 01/22/21 Page 6 of 8




demonstrate the factual basis for the trademark bullying that occurred

in this case. (Id.) Plaintiff admits that “she did not mention these emails”

in her first amended complaint but contends that she was unable to

include the emails in her complaint because “[i]t would have been a

blatant violation of FRE 408 to incorporate [them] into the Complaint or

into the Motion seeking their use absent Court approval.” (Id. at

PageID.208–209.) Additionally, Plaintiff argues that “Count VI . . . does

not reside under the Laws of the State of Michigan” but, rather, “is

predicated on the Federal Law of Unfair Competition and, certainly,

Federal Law represents Unfair Competition.” (Id. at PageID.209.)

     “[I]t is black-letter law that, with a few irrelevant exceptions, a

court evaluating a motion for judgment on the pleadings (or a motion to

dismiss [under Rule 12(b)(6)]) must focus only on the allegations in the

pleadings.” Bates v. Green Farms Condo. Ass’n, 958 F.3d 470, 483 (6th

Cir. 2020). “This rule applies just as much when the plaintiff attaches

evidence to its opposition as when (as is more common) the defendant

attaches evidence to its motion.” Id.

     Plaintiff admits that she “did not mention these emails” in her first

amended complaint. (ECF No. 19, PageID.179–180.) Plaintiff’s argument

                                     6
Case 5:20-cv-11199-JEL-MJH ECF No. 29, PageID.231 Filed 01/22/21 Page 7 of 8




in support of this motion solely relies on the contention that inclusion of

these emails in her response to Defendant’s motion to dismiss will

demonstrate the factual basis for the trademark bullying that occurred

in this case; Plaintiff does not articulate why these emails fit into one of

the exceptions to the prohibition of consideration of evidence external to

the pleadings as contemplated in Bates. (Id.) Additionally, while Plaintiff

appears to contend that she was prohibited from including allegations

related to these emails in her first amended complaint due to restrictions

set forth in FRE 408, Plaintiff fails to articulate why FRE 408 is

applicable to these emails in the first instance, let alone why FRE 408

was a barrier to her inclusion of the existence of the emails in her first

amended complaint’s allegations.

     As the Sixth Circuit clearly indicated, Plaintiff “cannot cure [a

failure to state a claim] by inserting the missing allegations in a

document that is not either a complaint or an amendment to a

complaint.” Bates, 958 F.3d at 484 (quoting Harrell v. United States, 13

F.3d 232, 236 (7th Cir. 1993)). Inclusion of these emails cannot cure any

potential defect in Plaintiff’s first amended complaint. Accordingly, in-

camera review is unnecessary.

                                     7
Case 5:20-cv-11199-JEL-MJH ECF No. 29, PageID.232 Filed 01/22/21 Page 8 of 8




     For the reasons set forth above, the Court DENIES Plaintiff’s

motion to permit use of FRE 408 redacted emails.

     IT IS SO ORDERED.

Dated: January 22, 2021                  s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge


                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on January 22, 2021.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     8
